       Case 3:21-cv-00184-BRW-ERE Document 5 Filed 09/07/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

HOUSTON L. HAMILTON
#37847                                                                                PLAINTIFF

V.                                NO. 3:21-cv-00184-BRW-ERE

SUSAN COX, et al.                                                                DEFENDANTS

                                                ORDER

          Plaintiff Houston L. Hamilton, who is being held at the Poinsett County

Detention Center (Detention Center), filed this lawsuit without the help of a lawyer

under 42 U.S.C. § 1983. Doc. 2. In his complaint, Mr. Hamilton alleges that the

nurse at the Detention Center, Defendant Susan Cox,1 failed to ensure Mr. Hamilton

received his medications from November 22, 2020, until he filed this lawsuit on

August 31, 2021. Doc. 2.

          For screening purposes, Mr. Hamilton has stated a deliberate-indifference

claim against Defendant Cox.2 Accordingly, service of that claim is now proper.


          1
              Mr. Hamilton refers to Defendant Susan Cox in the body of his complaint as Susan Duffel.
Doc. 2.
          2
          The Prison Litigation Reform Act requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. § 1915A(a). The
Court must dismiss a complaint or a portion thereof if the prisoner has raised claims that: (a) are
legally frivolous or malicious; (b) fail to state a claim upon which relief may be granted; or (c)
seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).
When making this determination, the Court must accept the truth of the factual allegations
contained in the complaint, and it may consider the documents attached to the complaint. Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009); Reynolds v. Dormire, 636 F.3d 976, 979 (8th Cir. 2011).
     Case 3:21-cv-00184-BRW-ERE Document 5 Filed 09/07/21 Page 2 of 2




      IT IS THEREFORE ORDERED THAT:

      1.     The Clerk of Court is directed to prepare a summons for Defendant

Susan Cox.

      2.     The United States Marshal is directed to serve Defendant Cox with a

summons and a copy of the complaint (Doc.2), without requiring prepayment of fees

and costs or security. Service for Defendant Cox should be attempted through the

Poinsett County Detention Center, 1500 Justice Drive, Harrisburg, Arkansas 72432.

      DATED this 7th day of September, 2021.




                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE




                                       2
